Citation Nr: 1414276	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1943 to November 1945.  He died in September 1964.  The appellant is one of Veteran's surviving children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an action by the Regional Office (RO) of the Department of Veterans Affairs (VA) that the Appellant was informed of in an April 2012 notice letter from a Veterans Service Center Manager.


FINDINGS OF FACT

1. The Veteran died in September 1964.

2. An August 2007 rating decision granted the Veteran's surviving spouse an aid and attendance allowance effective June 6, 2007.

3. Payment of the aid and attendance allowance was withheld pending a determination of the surviving spouse's competency to handle disbursement of funds.  

4. A December 2007 rating decision found the Veteran's surviving spouse incompetent to handle the disbursement of funds.  

5. Payment of the aid and attendance allowance was further withheld pending the appointment of fiduciary to handle the disbursement of funds.

6. The Veteran's surviving spouse died April 2008.

7. As of April 2008, the aid and attendance allowance remained unpaid pending the appointment of a fiduciary.

8. An application for accrued benefits was not received by VA within one year of the surviving spouse's death.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for accrued benefits.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issues decided herein.

Analysis

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. 3.1000(a) (2013).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2013).

Review of the record reveals that the appellant failed to file a claim for accrued benefits within a year of the death of the Veteran's surviving spouse.  As such, the governing law prevents an award of accrued benefits.  38 C.F.R. § 3.1000(c) (2013).  

The Veteran died in September 1964.  In March 2007 the surviving spouse was examined to determine housebound status or permanent need for aid and attendance.  In June 2007 the VA received an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if applicable) VA Form 21-543.  An August 2007 rating decision granted the Veteran's surviving spouse an aid and attendance allowance effective June 6, 2007.  

Payment of the aid and attendance allowance was withheld pending a determination of the surviving spouse's competency to handle disbursement of funds.  A December 2007 rating decision found the Veteran's surviving spouse incompetent to handle the disbursement of funds.  Payment of the aid and attendance allowance was further withheld pending the appointment of fiduciary to handle the disbursement of funds.  In a November 2007 letter to the VA, the Veteran and surviving spouse's son expressed a desire to be appointed fiduciary.  The Veteran's surviving spouse died in April 2008.  As of the surviving spouse's death, the aid and attendance allowance remained unpaid pending the appointment of a fiduciary.  Appellant filed a claim for accrued benefits, in regards to the aid and attendance allowance, in September 2009.  This claim was filed more than a year after the death of the Veteran's surviving spouse.  Neither the appellant nor anyone else filed a claim for accrued benefits within a year of the surviving spouse's death as required by 38 C.F.R. § 3.1000(c) (2013). 

The Board notes the appellant's request that the Board waive the requirement that an application for accrued benefits must be filed within one year after the date of death.  July 2010 Notice of Disagreement.  However, the Board is bound by regulation and has no ability, in this case, to waive the requirements of 38 C.F.R. § 3.1000(c). 
    
Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


